
	
		I
		112th CONGRESS
		1st Session
		H. R. 2868
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  payroll tax relief to encourage the hiring of unemployed individuals, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployed Workers Hiring Act of
			 2011.
		2.Temporary payroll
			 tax reduction for newly hired employees
			(a)Employer
				(1)In
			 generalParagraph (1) of section 3111(d) of the Internal Revenue
			 Code of 1986 is amended by striking so much as precedes subparagraph (A) and
			 inserting the following:
					
						(1)In
				generalSubsection (a) shall
				not apply to wages paid by a qualified employer with respect to employment of
				any qualified individual during the 1-year period beginning with the date the
				individual’s employment with the employer began for services
				performed—
						.
				(2)Qualified
			 individualParagraph (3) of
			 section 3111(d) of such Code is amended—
					(A)by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
						
							(A)begins employment with a qualified employer
				during the 2-year period beginning after the date of the enactment of the
				Unemployed Workers Hiring Act of
				2011,
							(B)certifies by
				signed affidavit, under penalties of perjury, that such individual on the day
				before the date the employee begins work for the employer was in receipt of
				unemployment compensation under State or Federal law or was unemployed and had
				exhausted the right to such unemployment
				compensation,
							,
				and
					(B)by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D), and by adding at the end the following new
			 subparagraphs:
						
							(E)prior to the date the employment with the
				employer begins, has not been employed by the employer at any time, and
							(F)is employed on average at least 30 hours of
				service per
				week.
							.
					(3)RecaptureSubsection (d) of section 3111 of such Code
			 is amended by adding at the end the following new paragraph:
					
						(6)Recapture
							(A)In
				generalIn any case in which an individual ceases to be a
				qualified individual with respect to the employer during the 1-year period
				beginning with the date the individual’s employment with the employer began,
				the tax imposed under subsection (a) with respect to individuals in his employ
				shall be increased by the amount such tax was reduced with respect to such
				individual by reason of paragraph (1).
							(B)Due
				dateThe increase in tax under subparagraph (A) shall be paid
				over to the Secretary—
								(i)not later than 30
				days after the date such individual first ceases to be a qualified individual
				during such 1-year period, and
								(ii)in the same
				manner as deposits are made under section 6302 of taxes imposed on such
				employer under subsection (a) with respect to individuals in his
				employ.
								.
				(b)EmployeeSection
			 3101 of such Code is amended by adding at the end the following new
			 subsection:
				
					(d)Temporary
				exemption for newly hired unemployed individualsIn the case of a qualified individual (as
				defined in section 3111(d)(3)) of a qualified employer (as defined in section
				3111(d)(2)), subsection (a) shall not apply with respect to the wages of such
				individual with respect to employment with such employer during the 1-year
				period beginning with the date such employee began work for such
				employer.
					.
			(c)Application to
			 railroad retirement taxes
				(1)Employers
					(A)In
			 generalParagraph (1) of
			 section 3221(c) of such Code is amended to read as follows:
						
							(1)In
				generalIn the case of
				compensation paid by a qualified employer—
								(A)with respect to
				having a qualified individual in the employer’s employ for services rendered to
				such qualified employer, and
								(B)during the 1-year period beginning with the
				date any qualified individual’s employment with such employer began,
								the
				applicable percentage under subsection (a) shall be equal to the rate of tax in
				effect under section 3111(b) for the calendar
				year..
					(2)Qualified
			 individualParagraph (3) of
			 section 3221(c) of such Code is amended—
					(A)by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
						
							(A)begins employment with a qualified employer
				during the 2-year period beginning after the date of the enactment of the
				Unemployed Workers Hiring Act of
				2011,
							(B)certifies by
				signed affidavit, under penalties of perjury, that such individual on the day
				before the date the employee begins work for the employer was in receipt of
				unemployment compensation under State or Federal law or was unemployed and had
				exhausted the right to such unemployment
				compensation,
							,
				and
					(B)by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D), and by adding at the end the following new
			 subparagraphs:
						
							(E)prior to the date the employment with the
				employer begins, has not been employed by the employer at any time, and
							(F)is employed on average at least 30 hours of
				service per
				week.
							.
					(3)RecaptureSubsection
			 (c) of section 3221 of such Code is amended by adding at the end the following
			 new paragraph:
					
						(6)Recapture
							(A)In
				generalIn any case in which an individual ceases to be a
				qualified individual with respect to the employer during the 1-year period
				beginning with the date the individual’s employment with the employer began,
				the tax imposed under subsection (a) with respect to individuals in his employ
				shall be increased by the amount such tax was reduced with respect to such
				individual by reason of paragraph (1).
							(B)Due
				dateThe increase in tax under subparagraph (A) shall be paid
				over to the Secretary—
								(i)not later than 30
				days after the date such individual first ceases to be a qualified individual
				during such 1-year period, and
								(ii)in the same
				manner as deposits are made under section 6302 of taxes imposed on such
				employer under subsection (a) with respect to individuals in his
				employ.
								.
				(4)EmployeeSection
			 3201 of such Code is amended by redesignating subsection (c) as subsection (d)
			 and by inserting after subsection (b) the following new subsection:
					
						(c)Temporary
				exemption for newly hired unemployed individualsIn the case of a qualified individual (as
				defined in section 3221(c)(3)) employed by a qualified employer (as defined in
				section 3221(c)(2), the applicable percentage with respect to compensation
				received during the 1-year period beginning with the date such qualified
				individual’s employment with such employer began shall be equal to the rate of
				tax in effect under section 3101(b) for the calendar
				year.
						.
				(d)GuidanceThe Secretary of the Treasury shall provide
			 such guidance as is necessary or appropriate to carry out the purposes of the
			 amendments made by this section.
			(e)Transfers to
			 federal old-Age and survivors insurance trust fundThere
			 are hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsections (a) and (b).
			 Amounts appropriated by the preceding sentence shall be transferred from the
			 general fund at such times and in such manner as to replicate to the extent
			 possible the transfers which would have occurred to such Trust Fund had such
			 amendments not been enacted.
			(f)Transfers to
			 social security equivalent benefit accountThere are hereby
			 appropriated to the Social Security Equivalent Benefit Account established
			 under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C.
			 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason
			 of the amendments made by subsection (c). Amounts appropriated by the preceding
			 sentence shall be transferred from the general fund at such times and in such
			 manner as to replicate to the extent possible the transfers which would have
			 occurred to such Account had such amendments not been enacted.
			(g)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this subsection shall apply to wages paid
			 after the date of the enactment of this Act.
				(2)Railroad
			 retirement taxesThe amendments made by subsection (c) shall
			 apply to compensation paid after the date of the enactment of this Act.
				
